DETAILED ACTION
The instant action is in response to application filed 26 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the merits have been considered but are not persuasive. As to the argument the combination does not teach “configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device, wherein the over-current-protection device interrupts power flowing through the input when the over- current-protection device is activated”, examiner respectfully disagrees.  
First, regarding the alleged lack of clarity, examiner pointed to Fig.10, fuse 10 in the instant and prior rejection.  Applicant even pointed to the corresponding ¶69 stating it was a fuse.  ¶61 referred to figures 5 and 6, and ¶71 which referred to fuses, but referred to a different item number as well as a different figure.  As such, this argument is not persuasive.  
	As to the arguments regarding the brake chopper discharging the capacitors, note that the short circuit device (90) is distinct from the brake chopper (74).  They serve two distinct purposes.  Note that the “brake chopper brake chopper 74 may be included in ASD circuit to discharge the DC link capacitor in a controlled manner” (Tao, ¶24).  Item 90 however “an action circuit 90 operable to initiate a protection scheme for the ASD circuit 46 responsive to a fault condition for the capacitors 62, 64. More specifically, the detection circuit 88 monitors a voltage and/or current across each of the capacitors 62, 64 in order to detect the presence of a short circuit, while the action circuit 90 functions to short circuit the DC link 58 upon detection of a short circuit, ” (Tao, ¶23).  

	Since applicant’s arguments regarding claim 21 depends on the arguments for claim 1, the arguments are not persuasive for similar reasons.  The rejection has been sustained.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claims are being interpreted under 35 USC 112(f).  Please see the action mailed 8 September 2020 for a detailed explanation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-15, 17, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Schnetzka (US 2009/0109713).
As to claim 1,  Tao (see image with item matching below) discloses a power electronic device comprising an input ( which is connected to an over-current-protection device arrangement and a DC-link, wherein the DC-link comprises a series connection of at least two DC-link capacitors, wherein fault detecting means are provided detecting an imbalance between the DC-link capacitors or an overload of at least one of the DC-link capacitors, wherein the fault detecting means control maximum current inducing means connected to the DC-link. 

    PNG
    media_image1.png
    310
    656
    media_image1.png
    Greyscale

Tao does not disclose wherein the over-current- protection device is configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device, wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated, and wherein the input is configured such that during operation of the power electronic device, power flows through the input, when not interrupted, before flowing into the DC-link.
Schnetkz  teaches wherein the over-current- protection device is configured to become activated after the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device (a fuse will blow only when sufficient current flows for a long enough period of time, which would occur after the DC buses short), wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated (Fig. 10, Fuse 10), and wherein the input is configured such that during operation of the power electronic device, power flows through the input, when not interrupted, before flowing into the DC-link (the fuse is in series with the rectifier).

As to claim 2, Tao discloses wherein the fault detecting means detect at least one parameter of at least one of the DC-link capacitors (see rejection of claim 1 above, they detect the voltage).
As to claim 3, Tao discloses wherein the fault detecting means compare at least a parameter of one of the capacitors (62) with a parameter of another one of the capacitors (64). (¶28 “logic circuit 100 compares the voltages across capacitors 62, 64 to voltage thresholds, such as, for example, the overvoltage and/or undervoltage thresholds described above. In another embodiment, logic circuit 100 calculates the difference between the voltage across capacitor 62 and the voltage across capacitor 64 and compares that difference to a voltage threshold.”)
As to claim 4, Tao discloses wherein the parameter is a voltage over the capacitor (Cdc) a current through the capacitor (Cdc) (¶19 “Embodiments of the system and method disclosed differ from prior art systems by monitoring, via a detection circuit, voltage and or current conditions on a capacitor bank across the DC link to detect a short circuit.”), or a temperature of the capacitor (Cdc).
As to claims 5, 11-13 Tao discloses wherein an inverter (80) is connected to the DC-link and the inverter at least partly form the maximum current inducing means (¶31 “the action circuit 90 may include a logic control circuit 116 operably connected to the inverter 80 to control switching of the IGBTs 82 therein. The logic circuit 116 is in operable communication with detection circuit 88 to receive input signals (i.e., action signals) therefrom indicative of a condition of the capacitors 62, 64. When the logic circuit 116 receives an action signal from detection circuit 88, the logic circuit 116 transmits gating signals to two IGBTs 82 arranged in 
As to claim 6, Tao discloses wherein the fault detecting means control the inverter to feed excessive energy to inverter load (¶31).
As to claim 7, 14, 15, and 17 Tao discloses wherein the maximum current inducing means together with or without existing load establishes the sufficient current flow to activate the overcurrent protection arrangement (item 90 will act as a short circuit when conducting).
As to claim 8, Tao discloses wherein the maximum current inducing means establish a low impedance connection (See Fig. 5, item 90).
As to claim 10, Tao discloses wherein the over-current-protection device arrangement comprises at least a fuse an electronic device, a circuit relay (Fig. 5), or an intended weak spot.
As to claim 22, Tao discloses wherein the low impedance connection is a short circuit downstream the passive rectifier (see Fig. 5).
As to claim 23, Tao discloses wherein the parameter is a voltage over the capacitor (see rejection of claim 1 above).
As to claim 24, Tao disclsoes hwerin the overcurrent protection device arrangement comprises an electronic device (See Fig. 2).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Schnetzka (US 2009/0109713) and Bauer (US 2013/0169345).
As to claims 9, Tao does discloses the maximum current inducing means (Fig. 5, relays 90).
Tao does not disclose the maximum current inducing means are mechanically encapsulated. 
Bauer teaches mechanically encapsulated relays (¶50 “the electronic relay can be completely encapsulated,”).
.  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Schnetzka (US 2009/0109713) and Mari (US 2009/0079191).
As to claim 21, Tao does not explicitly disclose wherein the parameter is a temperature of the capacitor.
Mari teaches wherein the parameter is a temperature of the capacitor (“In still another embodiment, conventional protective measures such as pitch-actuators (not shown) are used. Additionally, parameters such as phase currents, output voltage, leakage current, capacitor temperature, rotor shaft position, and winding temperatures,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use capacitor temperature to provide protection in warm environments.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/PETER M NOVAK/Primary Examiner, Art Unit 2839